

Exhibit 10.1


PURCHASE AGREEMENT


Dated as of May 20, 2011


by and among


GLOWPOINT, INC.,


AVAYA INC.,


AVAYA UK


and


AVAYA CANADA CORP.




 

 
 

--------------------------------------------------------------------------------

 



 
TABLE OF CONTENTS


 
ARTICLE I PURCHASE AND SALE OF EQUIPMENT
1
Section 1.1 Purchase and Sale of Equipment.
1
Section 1.2 Purchase Price and Closing.
1
ARTICLE II REPRESENTATIONS AND WARRANTIES
2
Section 2.1 Representations and Warranties of the Company.
2
(a) Organization, Good Standing and Power.
2
(b) Authorization; Enforcement.
2
(c) Capitalization.
2
(d) Issuance of Securities.
2
(e) No Conflicts.
2
(f) Commission Documents, Financial Statements.
3
(g) No Material Adverse Change.
3
(h) Reserved.
3
(i) Reserved.
3
(j) Actions Pending.
3
(k) Compliance with Law.
3
(l) Reserved.
3
(m) Books and Records; Internal Accounting Controls.
4
(n) Securities Act of 1933.
4
(o) Governmental Approvals.
4
(p) Public Utility Holding Company Act and Investment Company Act Status.
4
(q) Reserved.
4
(r) Reserved.
4
(s) Reserved.
4
(t) DTC Status.
4
Section 2.2 Representations and Warranties of each of the Sellers.
4
(a) Organization and Standing of Avaya.
4
(b) Authorization and Power.
4
(c) No Conflict.
4
(d) Acquisition for Investment.
5



 

 
-i-

--------------------------------------------------------------------------------

 



 
(e) Rule 144.
5
(f) General.
5
(g) No General Solicitation.
5
(h) Accredited Investor.
5
(i) Certain Fees.
6
(j) No Shorting.
6
(k) Independent Investment.
6
(l) Actions Pending.
6
ARTICLE III COVENANTS
6
Section 3.1 Securities Compliance.
6
Section 3.2 Registration and Listing.
6
Section 3.3 Reserved.
6
Section 3.4 Compliance with Laws.
6
Section 3.5 Reserved.
6
Section 3.6 Reporting Requirements.
7
Section 3.7 Other Agreements.
7
Section 3.8 Reserved.
7
Section 3.9 Reserved.
7
Section 3.10 Pledge of Securities.
7
Section 3.11 Reserved.
7
Section 3.12 Equipment.
7
Section 3.13 Put Rights.
7
ARTICLE IV CONDITIONS
8
Section 4.1 Conditions Precedent to the Obligation of the Company to Close and
to Sell the Securities.
8
(a) Accuracy of Each Seller’s Representations and Warranties.
8
(b) Performance by Sellers.
8
(c) No Injunction.
8
(d) Delivery of Transaction Documents.
8
(e) No Proceedings or Litigation.
8
(f) Officer's Certificate.
8
Section 4.2 Conditions Precedent to the Obligation of each Seller to Close and
to Purchase the Securities.
9
(a) Accuracy of the Company's Representations and Warranties.
9
(b) Performance by the Company.
9
(c) No Suspension, Etc.
9
(d) No Injunction.
9



 

 
-ii-

--------------------------------------------------------------------------------

 



 
(e) No Proceedings or Litigation.
9
(f) Opinion of Counsel.
9
(g) Share Certificates.
9
(h) Reserved.
9
(i) Secretary's Certificate.
9
(j) Officer's Certificate.
10
(k) Material Adverse Effect.
10
ARTICLE V CERTIFICATE LEGEND
10
Section 5.1 Legend.
10
ARTICLE VI INDEMNIFICATION
11
Section 6.1 General Indemnity.
11
Section 6.2 Indemnification Procedure.
11
ARTICLE VII MISCELLANEOUS
12
Section 7.1 Fees and Expenses.
12
Section 7.2 Specific Performance; Consent to Jurisdiction; Venue.
12
Section 7.3 Entire Agreement; Amendment.
12
Section 7.4 Notices.
12
Section 7.5 Waivers.
13
Section 7.6 Headings.
13
Section 7.7 Successors and Assigns.
13
Section 7.8 No Third Party Beneficiaries.
14
Section 7.9 Governing Law.
14
Section 7.10 Survival.
14
Section 7.11 Counterparts.
14
Section 7.12 Publicity.
14
Section 7.13 Severability.
14
Section 7.14 Further Assurances.
14



 
 
-iii-

--------------------------------------------------------------------------------

 

PURCHASE AGREEMENT



This PURCHASE AGREEMENT dated as of May 20, 2011 (this “Agreement”) by and among
Glowpoint, Inc., a Delaware corporation (the "Company"), Avaya Inc., a Delaware
corporation ("Avaya"), Avaya UK, a company formed under the laws of England &
Wales (“Avaya UK”), and Avaya Canada Corp., a company formed under the laws of
Nova Scotia (“Avaya Canada” and, collectively with Avaya and Avaya UK, the
“Sellers”).


The parties hereto agree as follows:
 
ARTICLE I
PURCHASE AND SALE OF EQUIPMENT



Section 1.1 Purchase and Sale of Equipment.  (a) In consideration of up to an
aggregate of $1,651,433.68 (the “Payment”), payable in that number of shares
(the “Shares” or the “Securities”) of common stock of the Company, par value
$0.0001 per share (the “Common Stock”), as determined in accordance with
Section 1.2 below, each of the Sellers does hereby grant, sell, transfer and
deliver to the Company the used equipment described on Exhibit A attached hereto
owned by it (for purposes of this Agreement, with respect to each Seller,
references to “Equipment” refer to the equipment described on Exhibit A that are
owned by that Seller).  Exhibit A sets forth, for each piece of Equipment, the
purchase price, owner, physical location and whether currently in use.  Each of
the Sellers shall deliver the Equipment to the Company DDP Company’s premises in
Murray Hill, NJ.  Upon receipt of the Equipment, the Company shall have fifteen
(15) calendar days (the “Acceptance Period”) to make such inspection of the
Equipment, at the Company’s cost and expense, as it shall deem necessary or
appropriate.  During the Acceptance Period, the Company may, in its sole and
absolute discretion, reject any piece of Equipment; provided, that within three
business days after the Acceptance Period, the Company shall notify Avaya in
writing of any such Equipment that should be excluded from the Bill of Sale to
be delivered at Closing (the “Rejected Equipment”).


(b) The parties expressly acknowledge and agree that each of the Sellers shall
retain, and shall be responsible for paying, performing and discharging when
due, and the Company shall not assume or have any responsibility for, any and
all debts, liabilities, charges, assessments or obligations of every kind or
nature whatsoever that have accrued or may exist in respect of the Equipment
prior to the Closing (the “Excluded Liabilities”).  The parties expressly
acknowledge and agree that the Company shall assume and shall be responsible for
paying, performing and discharging when due, and none of the Sellers shall have
any responsibility for, any debts, liabilities, charges, assessments or
obligations (of every kind or nature whatsoever) that accrue or may exist in
respect of the Equipment on or after the Closing (the “Assumed Liabilities”).


Section 1.2 Purchase Price and Closing.  (a) The number of Shares to be issued
by the Company to each of the Sellers at Closing (defined below) pursuant to the
terms hereof shall be determined by dividing the Payment to be delivered at
Closing to each Seller (as determined by aggregating the purchase price for the
Equipment owned by each such Seller per Exhibit A) by the per share price of the
Company’s Common Stock, which shall be calculated using the 30-day trailing
volume-weighted average price of a share of Common Stock on the Over-the-Counter
Bulletin Board as determined before the opening of trading in the Company’s
Common Stock on the day immediately prior to Closing (the “Share Price”);
provided, that the purchase price associated with the Equipment owned by a
Seller, if any, that is rejected by the Company during the Acceptance Period
shall be deducted from the Payment due to that Seller in accordance with the
pricing set forth on Exhibit A.
 
(b) The Company and the Sellers are executing and delivering this Agreement in
accordance with and in reliance upon the exemption from securities registration
afforded by Section 4(2) of the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder (the "Securities Act"), including
Regulation D ("Regulation D"), and/or upon such other exemption from the
registration requirements of the Securities Act as may be available with respect
to any or all of the investments to be made hereunder.

 
-1-

--------------------------------------------------------------------------------

 
 
(c) Subject to the terms and conditions hereof and in consideration of the sale
of the Equipment, the Company agrees to issue to each of the Sellers, and each
of the Sellers, in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
agrees to accept the Shares, each in connection with the execution of the Bill
of Sale which shall be substantially as attached hereto as Exhibit B (the “Bill
of Sale”).  The closing of the purchase and sale of the Equipment to be acquired
by the Company and the issuance of the Shares to the Sellers under this
Agreement (the “Closing”) shall take place at such date and time as Avaya and
the Company may agree upon (the "Closing Date"); provided, that all of the
conditions set forth in Article IV hereof and applicable to the Closing shall
have been fulfilled or waived in accordance herewith.  Subject to the terms and
conditions of this Agreement, at the Closing the Company shall deliver or cause
to be delivered to the Sellers the Shares and any other documents required to be
delivered pursuant to Article IV hereof.  At the Closing, the Sellers shall
deliver the executed Bill of Sale.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES

 
Section 2.1 Representations and Warranties of the Company.  The Company hereby
represents and warrants to each of the Sellers, as of the date hereof and the
Closing Date (except as set forth on the Schedule of Exceptions attached hereto
with each numbered Schedule corresponding to the section number herein), as
follows:
 
(a) Organization, Good Standing and Power.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being
conducted.   The Company is duly qualified as a foreign entity to do business
and is in good standing in every jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary
except for any jurisdiction(s) (alone or in the aggregate) in which the failure
to be so qualified will not have a Material Adverse Effect.  For the purposes of
this Agreement, "Material Adverse Effect" means any material adverse effect on
the business, operations, properties or financial condition of the Company and
its Subsidiaries, taken as a whole, and/or any condition, circumstance, or
situation that would prohibit or otherwise materially interfere with the ability
of the Company to perform any of its obligations under this Agreement in any
material respect; provided, however, that the foregoing shall not include
operating losses and accrued sales taxes and regulatory fees in the amounts
contemplated by the Commission Documents (as defined in Section 2.1(f)
hereof).  For the purposes of this Agreement, "Subsidiary" shall mean any
corporation or other entity of which at least a majority of the securities or
other ownership interest having ordinary voting power (absolutely or
contingently) for the election of directors or other persons performing similar
functions are at the time owned directly or indirectly by the Company and/or any
of its other Subsidiaries.  
 
(b) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and perform this Agreement and the Bill of Sale
(collectively, the "Transaction Documents"), and to issue and sell the
Securities in accordance with the terms hereof.  The execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated thereby have been duly and validly
authorized by all necessary corporate action, and no further consent or
authorization of the Company, its Board of Directors or stockholders is
required.  When executed and delivered by the Company, each of the Transaction
Documents shall constitute a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor's rights and remedies or
by other equitable principles of general application.
 
(c) Capitalization.  The authorized capital stock and the issued and outstanding
shares of capital stock of the Company by type as of the date hereof is set
forth on Schedule 2.1(c) hereto.  
 
(d) Issuance of Securities.  The Shares to be issued at the Closing will have
been duly authorized by all necessary corporate action and the Shares, when paid
for or issued in accordance with the terms hereof, shall be validly issued and
outstanding, fully paid and non-assessable.

 
-2-

--------------------------------------------------------------------------------

 

(e) No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated herein and therein do not and will not (i) violate or conflict with
any provision of the Company's Certificate of Incorporation (the “Certificate”)
or Bylaws (the “Bylaws”), each as amended to date, or any Subsidiary's
comparable charter documents, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company or any
of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries' respective properties or assets are bound, or (iii) result in a
violation of any federal, state, local or foreign statute, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations) applicable to the Company or any of its Subsidiaries or by which
any property or asset of the Company or any of its Subsidiaries are bound or
affected, except, in all cases, for such conflicts, defaults, terminations,
amendments, acceleration, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect (other than
violations pursuant to clauses (i) or (iii) (with respect to federal and state
securities laws)).  Neither the Company nor any of its Subsidiaries is required
under federal, state, foreign or local law, rule or regulation to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under the Transaction Documents or issue and sell the
Securities in accordance with the terms hereof (other than any filings, consents
and approvals which may be required to be made by the Company under applicable
state and federal securities laws, rules or regulations and the Certificate of
Designation).
 
(f) Commission Documents, Financial Statements.  The Common Stock of the Company
is registered pursuant to Section 12(b) or 12(g) of the Securities Exchange Act
of 1934, as amended (the "Exchange Act"), and except as set forth on Schedule
2.1(f) hereto, the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the Commission
pursuant to the reporting requirements of the Exchange Act (all of the foregoing
including filings incorporated by reference therein being referred to herein as
the "Commission Documents").  Except as set forth on Schedule 2.1(f) hereto, at
the times of their respective filings, the Form 10-K for the fiscal year ended
December 31, 2010 (the “Form 10-K”) complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder and other federal, state and local laws, rules and
regulations applicable to such documents, and the Form 10-K did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading.  Except as set
forth on Schedule 2.1(f) hereto, as of their respective dates, the financial
statements of the Company included in the Commission Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the Commission or other applicable rules and
regulations with respect thereto.  
 
(g) No Material Adverse Change.  Except as set forth in the Commission Documents
or on Schedule 2.1(g) hereto, since December 31, 2010, the Company has not
experienced or suffered any Material Adverse Effect.
 
(h) Reserved.  
 
(i) Reserved. 


(j) Actions Pending.  There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against the Company or any
Subsidiary which questions the validity of this Agreement or any of the other
Transaction Documents or any of the transactions contemplated hereby or thereby
or any action taken or to be taken pursuant hereto or thereto.  
 
(k) Compliance with Law.  The business of the Company and the Subsidiaries has
been and is presently being conducted in accordance with all applicable federal,
state and local governmental laws, rules, regulations and ordinances, except for
any noncompliance therewith that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.   
 
(l) Reserved.  

 
-3-

--------------------------------------------------------------------------------

 

(m) Books and Records; Internal Accounting Controls.  The records and documents
of the Company and its Subsidiaries accurately reflect in all material respects
the information relating to the business of the Company and the Subsidiaries,
the location and collection of their assets, and the nature of all transactions
giving rise to the obligations or accounts receivable of the Company or any
Subsidiary.  


(n) Securities Act of 1933.  Based in material part upon the representations
herein of Avaya, the Company has complied and will comply with all applicable
federal and state securities laws in connection with the offer, issuance and
sale of the Securities hereunder.  
 
(o) Governmental Approvals.  Except for the filing of any notice prior or
subsequent to a Closing Date that may be required under applicable state and/or
Federal securities laws (which if required, shall be filed on a timely basis),
including the filing of a Form D and the filing of a Form 8-K, no authorization,
consent, approval, license, exemption of, filing or registration with any court
or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, is or will be necessary for, or in
connection with, the execution or delivery of the Securities, or for the
performance by the Company of its obligations under the Transaction Documents.
 
(p) Public Utility Holding Company Act and Investment Company Act Status.  The
Company is not a “holding company” or a “public utility company” as such terms
are defined in the Public Utility Holding Company Act of 1935, as amended.  The
Company is not, and as a result of and immediately upon a Closing will not be,
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
 
(q) Reserved.  


(r) Reserved.  
 
(s) Reserved.


(t) DTC Status.  The Company’s transfer agent is a participant in and the Common
Stock is eligible for transfer pursuant to the Depository Trust Company
Automated Securities Transfer Program.  The name, address, telephone number, fax
number, contact person and email address of the Company’s transfer agent is set
forth on Schedule 2.1(t) hereto.
 
Section 2.2 Representations and Warranties of each of the Sellers.  Each of the
Sellers hereby represents and warrants to the Company as follows with respect to
itself as of the date hereof and as of the Closing Date:
 
(a) Organization and Standing of Avaya.  It is a company duly organized and
validly existing under the laws of the jurisdiction in which it is
organized.  With respect to Avaya, Avaya further represents and warrants that it
is in good standing under the laws of the State of Delaware.
 
(b) Authorization and Power.  It has the requisite power and authority to enter
into and perform the Transaction Documents to which it is a party and to
purchase the Securities being sold to it hereunder.  The execution, delivery and
performance of the Transaction Documents by such Seller to which it is a party
and the consummation by it of the transactions contemplated hereby have been
duly authorized by all necessary corporate action, and no further consent or
authorization of such Seller or its Board of Directors or stockholders is
required.  When executed and delivered by such Seller, the applicable
Transaction Documents to which it is a party shall constitute valid and binding
obligations of such Seller enforceable against it in accordance with their
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor's rights and remedies or by other equitable principles of general
application.

 
-4-

--------------------------------------------------------------------------------

 

(c) No Conflict.  The execution, delivery and performance of the Transaction
Documents by such Seller to which it is a party and the consummation by such
Seller of the transactions contemplated thereby and hereby do not and will not
(i) violate any provision of its charter or organizational documents, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
mortgage, deed of trust, indenture, note, bond, license, lease agreement,
instrument or obligation to which such Seller is a party or by which such
Seller’s properties or assets are bound, or (iii) result in a violation of any
federal, state, local or foreign statute, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations) applicable
to such Seller or by which any property or asset of such Seller is bound or
affected, except, in all cases, other than violations pursuant to clauses (i) or
(iii) (with respect to federal and state securities laws) above, for such
conflicts, defaults, terminations, amendments, acceleration, cancellations and
violations as would not, individually or in the aggregate, materially and
adversely affect such Seller’s ability to perform its obligations under the
Transaction Documents.  In no way limiting the foregoing, such Seller has good
and marketable title to all Equipment owned by it, free and clear of all
security interests, attachments, liens (statutory or otherwise) and other
encumbrances (except for those security interests, attachments, liens (statutory
or otherwise) and other encumbrances that exist in connection with Avaya’s
senior secured credit facilities and senior secured notes issuances (the
“Existing Liens”), which Existing Liens will be removed effective as of the
Closing pursuant to the terms of the agreements under which the Existing Liens
were created.
 
(d) Acquisition for Investment.  Such Seller is receiving the Securities solely
for its own account and not with a view to or for sale in connection with
distribution.  Such Seller does not have a present intention to sell any of the
Securities, nor a present arrangement (whether or not legally binding) or
intention to effect any distribution of any of the Securities to or through any
person or entity; provided, however, that by making the representations herein,
such Seller does not agree to hold the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with Federal and state securities laws applicable to such
disposition.  Such Seller acknowledges that it (i) has such knowledge and
experience in financial and business matters such that it is capable of
evaluating the merits and risks of its investment in the Company, (ii) is able
to bear the financial risks associated with an investment in the Securities and
(iii) has been given full access to such records of the Company and the
Subsidiaries and to the officers of the Company and the Subsidiaries as it has
deemed necessary or appropriate to conduct its due diligence investigation. 


(e) Rule 144.  Such Seller understands that the Securities must be held
indefinitely unless such Securities are registered under the Securities Act or
an exemption from registration is available.  Such Seller acknowledges that it
is familiar with Rule 144 of the rules and regulations of the Commission, as
amended, promulgated pursuant to the Securities Act ("Rule 144"), and that it
has been advised that Rule 144 permits resales only under certain
circumstances.  Such Seller understands that to the extent that Rule 144 is not
available, such Seller will be unable to sell any Securities without either
registration under the Securities Act or the existence of another exemption from
such registration requirement.
 
(f) General.  Such Seller understands that the Securities are being offered and
sold in reliance on a transactional exemption from the registration requirements
of federal and state securities laws and the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of such Seller set forth herein in order to determine the
applicability of such exemptions and the suitability of it to acquire the
Securities.  Such Seller understands that no United States federal or state
agency or any government or governmental agency has passed upon or made any
recommendation or endorsement of the Securities.
 
(g) No General Solicitation.  Such Seller acknowledges that the Securities were
not offered to it by means of any form of general or public solicitation or
general advertising, or publicly disseminated advertisements or sales
literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which it
was invited by any of the foregoing means of communications.  Such Seller, in
making the decision to purchase the Securities, has relied upon independent
investigation made by it and has not relied on any information or
representations made by third parties.
 
(h) Accredited Investor.  Such Seller is an “accredited investor” (as defined in
Rule 501 of Regulation D) and has such experience in business and financial
matters that it is capable of evaluating the merits and risks of an investment
in the Securities.  Such Seller is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act and such Seller is not a
broker-dealer.  Such Seller acknowledges that an investment in the Securities is
speculative and involves a high degree of risk.

 
-5-

--------------------------------------------------------------------------------

 

(i) Certain Fees.  Such Seller has not employed any broker or finder or incurred
any liability for any brokerage or investment banking fees, commissions,
finders' structuring fees, financial advisory fees or other similar fees in
connection with the Transaction Documents.
 
(j) No Shorting.  Such Seller has not engaged in any Short Sales (as defined in
Regulation SHO) of any securities of the Company or instructed any third parties
to engage in any Short Sales of securities of the Company on its behalf prior to
the Closing Date.  Such Seller covenants and agrees that it will not be in a net
short position (to be determined on a fully diluted, as converted basis and
without regard to any ownership blocker provisions contained in the Transaction
Documents) with respect to the shares of Common Stock issued or issuable to it.
 
(k) Independent Investment.  Except as may be disclosed in any filings by Avaya
with the Commission, such Seller has not agreed to act with any holder of the
Company’s securities for the purpose of acquiring, holding, voting or disposing
of the Securities purchased hereunder for purposes of Section 13(d) under the
Exchange Act, and such Seller is acting independently with respect to its
investment in the Securities.  


(l) Actions Pending.  There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of such Seller, threatened against such Seller or any of
its Subsidiaries in respect of the Equipment or which questions the validity of
this Agreement or any of the other Transaction Documents or any of the
transactions contemplated hereby or thereby or any action taken or to be taken
pursuant hereto or thereto.  
 
ARTICLE III
COVENANTS

 
The Company covenants with each Seller as follows, which covenants are for the
benefit of each Seller and its permitted assignees:
 
Section 3.1 Securities Compliance. The Company shall notify the Commission in
accordance with its rules and regulations, of the transactions contemplated by
any of the Transaction Documents, including filing a Form 8-K disclosing the
transaction and filing a Form D with respect to the Securities as required under
Regulation D, and shall take all other necessary action and proceedings as may
be required and permitted by applicable law, rule and regulation, for the legal
and valid issuance of the Securities to such Seller or subsequent holders.
 
Section 3.2 Registration and Listing.  The Company shall use commercially
reasonable efforts to cause its Common Stock to continue to be registered under
Sections 12(b) or 12(g) of the Exchange Act, to comply in all respects with its
reporting and filing obligations under the Exchange Act, and to not take any
action or file any document (whether or not permitted by the Securities Act or
the rules promulgated thereunder) to terminate or suspend such registration or
to terminate or suspend its reporting and filing obligations under the Exchange
Act or Securities Act, except as permitted herein.  The Company will take all
commercially reasonable actions necessary to continue the listing or trading of
its Common Stock on the OTC Bulletin Board or other exchange or market on which
the Common Stock is trading.
 
Section 3.3 Reserved.  
 
Section 3.4 Compliance with Laws.  The Company shall comply, and cause each
Subsidiary to comply, with all applicable laws, rules, regulations and orders,
noncompliance with which would be reasonably likely to have a Material Adverse
Effect.
 
Section 3.5 Reserved.  

 
-6-

--------------------------------------------------------------------------------

 

Section 3.6 Reporting Requirements.  If both the Commission and the Company
cease making the Company’s periodic reports available via the Internet without
charge, then the Company shall furnish the following to the Purchaser so long as
the Purchaser shall beneficially own the Securities:
 
(a) Quarterly Reports filed with the Commission on Form 10-Q as soon as
practical after the document is filed with the Commission, and in any event
within five (5) days after the document is filed with the Commission; and
 
(b) Annual Reports filed with the Commission on Form 10-K as soon as practical
after the document is filed with the Commission, and in any event within five
(5) days after the document is filed with the Commission.


Section 3.7 Other Agreements.  The Company shall not enter into any agreement in
which the terms of such agreement would restrict or impair the right or ability
to perform of the Company or any Subsidiary under any Transaction Document.
 
Section 3.8 Reserved. 
 
Section 3.9 Reserved.  
 
Section 3.10 Pledge of Securities.  The Company acknowledges that the Securities
may be pledged by such Seller in connection with a loan or financing arrangement
that is secured by the Securities.  The pledge of Securities shall not be deemed
to be a transfer, sale or assignment of the Securities hereunder, and such
Seller shall not be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document; provided that such Seller and its pledgee shall be
required to comply with the provisions of Article V hereof in order to effect a
sale, transfer or assignment of Securities to such pledgee. At such Seller’s
expense, the Company hereby agrees to execute and deliver such documentation as
a pledgee of the Securities may reasonably request in connection with a pledge
of the Securities to such pledgee by such Seller. 


Section 3.11 Reserved.  
 
Section 3.12 Equipment.  (a) While in the custody of the Company or one of its
agents or representatives and prior to Closing, the Company shall safeguard and
maintain the Equipment using that degree of care as would be used by reasonable
person entrusted with such equipment, and in any event using not less than that
degree of care as it uses to safeguard and maintain its own equipment.


(b) The Company shall promptly return to such Seller, at the Company’s cost and
expense, the Rejected Equipment to one or more locations (determined by such
Seller) after it has been identified as Rejected Equipment.  The Company shall
indemnify such Seller for any damage suffered by the Rejected Equipment while in
the custody of the Company or one of its agents or representatives.  In
addition, to the extent that, while in the custody of the Company or one of its
agents or representatives, the Equipment causes loss or damage to the person or
property of another (a “Third-Party Claim”), then the Company shall indemnify
each Seller for all losses, costs, damages and expenses incurred by it in
connection with such Third-Party Claims, except where such losses were caused by
the act or omission of a Seller or its agents.


Section 3.13 Put Rights.  (a) If at any time between the first anniversary of
the Closing Date and the date that is 18 months following the Closing Date (such
six-month period, the “Repurchase Period”) the closing price of the Common Stock
on the OTC Bulletin Board (or other exchange or market on which the Common Stock
is then trading) on any given trading day shall be less than the Share Price,
then each Seller shall have the right to demand that the Company repurchase from
it, in a single transaction, not more than 50% of the Shares delivered to such
Seller at Closing (the “Put Right”) by delivering written notice to the Company
(the “Put Notice”); provided, that in order for the Put Notice to be effective,
it must (i) be delivered to the Company within two (2) business days of such
trading day, (ii) specify the number of Shares to be repurchased and
(iii) specify the date for such repurchase to occur, which date shall not be
less than five (5) business days (and not more than ten (10) business days)
after the date of the Put Notice (the “Put Date”).  On the Put Date, the Company
shall deliver to such Seller, in exchange for the Shares subject to the Put
Notice, a cash payment equal to the total number of Shares subject to the Put
Notice multiplied by the Share Price.  The rights of the Sellers set forth in
this Section 3.13(a) shall expire at the end of the Repurchase Period.



 
-7-

--------------------------------------------------------------------------------

 

(b) The Company expressly acknowledges and agrees that any Seller may transfer
its Put Right to another Seller (such that the transferee Seller would be able
to include the applicable number of Shares in its own Put Notice) at any time by
providing written notice thereof to the Company; provided, that in order for a
Seller to take advantage of any such transferred Put Right, such written notice
must be received by the Company not less than five (5) business days prior to
the applicable Put Date; provided, that in no event shall the aggregate number
of Shares repurchased by the Company pursuant to Section 13(a) exceed 50% of the
Shares delivered to the Sellers at Closing.
 
ARTICLE IV
CONDITIONS

 
Section 4.1 Conditions Precedent to the Obligation of the Company to Close and
to Sell the Securities.  The obligation hereunder of the Company to close,
purchase the Equipment and issue the Securities to the Sellers at Closing is
subject to the satisfaction or waiver, at or before Closing of the conditions
set forth below.  These conditions are for the Company's sole benefit and may be
waived by the Company at any time in its sole discretion. 


(a) Accuracy of Each Seller’s Representations and Warranties.  The
representations and warranties of each Seller shall be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality, which shall be true and correct in all respects) as of
the date when made and as of the Closing Date, as though made at that time,
except for representations and warranties that are expressly made as of a
particular date, which shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality, which shall be true and correct in all respects) as of such date.
 
(b) Performance by Sellers.  Each Seller shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by it at
or prior to the applicable Closing Date.
 
(c) No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 
(d) Delivery of Transaction Documents.  The Transaction Documents shall have
been duly executed and delivered by each Seller to the Company.


(e) No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, in
respect of the Equipment or against any Seller, or any of their respective
officers, directors or affiliates seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.
 
(f) Officer's Certificate.  On the Closing Date, each Seller shall have
delivered to the Company a certificate signed by an officer on behalf of such
Seller, dated as of the Closing Date, confirming the accuracy of such Seller's
representations, warranties and covenants as of the Closing Date and confirming
the compliance by such Seller with the conditions precedent set forth in this
Section 4.1 as of the Closing Date (provided that, with respect to the matters
in paragraphs (c) and (e) of this Section 4.1, such confirmation shall be based
on the knowledge of the officer after due inquiry).
 
(g) Acceptance Period.  Each Seller shall have delivered the Equipment to the
Company, the parties shall have successfully completed the Acceptance Period,
the Company shall have returned the Rejected Equipment, if any, to each Seller
as applicable and the parties shall have made the necessary adjustments, if any,
to the calculation of the Payment in respect of any such Rejected Equipment.
 

 
-8-

--------------------------------------------------------------------------------

 

Section 4.2 Conditions Precedent to the Obligation of each Seller to Close and
to Purchase the Securities.  The obligation hereunder of each Seller to sell the
Equipment and consummate the transactions contemplated by this Agreement is
subject to the satisfaction or waiver, at or before Closing, of each of the
conditions set forth below.  These conditions are for each Seller’s sole benefit
and may be waived by such Seller at any time in its sole discretion.
 
(a) Accuracy of the Company's Representations and Warranties.  Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all material respects (except
for those representations and warranties that are qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) as of
the date when made and as of the Closing Date as though made at that time,
except for representations and warranties that are expressly made as of a
particular date, which shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such date.
 
(b) Performance by the Company.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.
 
(c) No Suspension, Etc.  Trading in the Company’s Common Stock shall not have
been suspended by the Commission or the Over-the-Counter Bulletin Board (except
for any suspension of trading of limited duration agreed to by the Company,
which suspension shall be terminated prior to or with the Closing), and, at any
time prior to the Closing Date, trading in securities generally as reported by
Bloomberg Financial Markets (“Bloomberg”) shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by Bloomberg, or on the New York Stock Exchange, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities, nor shall there have occurred any material adverse change in
any financial market which, in each case, in the judgment of Avaya, makes it
impracticable or inadvisable to purchase the Shares. 


(d) No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 
(e) No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.
 
(f) Opinion of Counsel.  The Sellers shall have received an opinion of the
General Counsel of the Company, dated the date of Closing, substantially in the
form of Exhibit C hereto.
 
(g) Share Certificates.  At or prior to Closing, the Company shall have
delivered to each Seller certificates representing the Shares being acquired by
such Sellers at Closing (in such denominations as Avaya may request).
 
(h) Reserved.
 
(i) Secretary's Certificate.  The Company shall have delivered to the Sellers a
secretary's certificate, dated as of the Closing Date, as to (i) the resolutions
adopted by the Board of Directors approving the transactions contemplated
hereby, (ii) the Certificate, (iii) the Bylaws and (iv) the authority and
incumbency of the officer of the Company executing this Agreement.
 
(j) Officer's Certificate.  On the Closing Date, the Company shall have
delivered to the Sellers a certificate signed by an officer on behalf of the
Company, dated as of the Closing Date, confirming the accuracy of the Company's
representations, warranties and covenants as of the Closing Date and confirming
the compliance by the Company with the conditions precedent set forth in this
Section 4.2 as of the Closing Date (provided that, with respect to the matters
in paragraphs (d) and (e) of this Section 4.2, such confirmation shall be based
on the knowledge of the executive officer after due inquiry).
 

 
-9-

--------------------------------------------------------------------------------

 

(k) Material Adverse Effect.  No Material Adverse Effect shall have occurred at
or before the Closing Date.


(l) Acceptance Period.  Each of the Sellers shall have delivered the Equipment
to the Company, the parties shall have successfully completed the Acceptance
Period, the Company shall have returned the Rejected Equipment, if any, to each
of the Sellers, as applicable, and the parties shall have made the necessary
adjustments, if any, to the calculation of the Payment in respect of any such
Rejected Equipment.


ARTICLE V
CERTIFICATE LEGEND



Section 5.1 Legend.  Each certificate representing the Securities shall be
stamped or otherwise imprinted with a legend substantially in the following form
(in addition to any legend required by applicable state securities or "blue sky"
laws):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE "SECURITIES") HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT")
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR GLOWPOINT, INC. SHALL HAVE RECEIVED AN OPINION OF
COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
 
The Company agrees to issue or reissue certificates representing any of the
Securities, without the legend set forth above if at such time, prior to making
any transfer of any such Securities, such holder thereof shall give written
notice to the Company describing the manner and terms of such transfer and
removal as the Company may reasonably request, and provided the conditions set
forth in this paragraph shall have been met.  Such proposed transfer and removal
will not be effected until: (a) either (i) the Company has received an opinion
of counsel reasonably satisfactory to the Company, to the effect that the
registration of the Securities under the Securities Act is not required in
connection with such proposed transfer, (ii) a registration statement under the
Securities Act covering such proposed disposition has been filed by the Company
with the Commission and has become effective under the Securities Act, (iii) the
Company has received other evidence reasonably satisfactory to the Company that
such registration and qualification under the Securities Act and state
securities laws are not required, or (iv) the holder provides the Company with
reasonable assurances that such security can be sold pursuant to Rule 144 under
the Securities Act; and (b) either (i) the Company has received an opinion of
counsel reasonably satisfactory to the Company, to the effect that registration
or qualification under the securities or "blue sky" laws of any state is not
required in connection with such proposed disposition, (ii) compliance with
applicable state securities or "blue sky" laws has been effected, or (iii) the
holder provides the Company with reasonable assurances that a valid exemption
exists with respect thereto.  The Company will respond to any such notice from a
holder within three (3) business days.  In the case of any proposed transfer
under this Section 5.1, the Company will use reasonable efforts to comply with
any such applicable state securities or "blue sky" laws, but shall in no event
be required, (x) to qualify to do business in any state where it is not then
qualified, (y) to take any action that would subject it to tax or to the general
service of process in any state where it is not then subject, or (z) to comply
with state securities or “blue sky” laws of any state for which registration by
coordination is unavailable to the Company.  The restrictions on transfer
contained in this Section 5.1 shall be in addition to, and not by way of
limitation of, any other restrictions on transfer contained in any other section
of this Agreement.  Whenever a certificate representing the Securities is
required to be issued to Avaya without a legend, in lieu of delivering physical
certificates representing the Securities, provided the Company's transfer agent
is participating in the Depository Trust Company ("DTC") Fast Automated
Securities Transfer program, the Company shall use its best efforts to cause its
transfer agent to electronically transmit the Securities to Avaya by crediting
the account of Avaya's Prime Broker with DTC through its Deposit Withdrawal
Agent Commission ("DWAC") system (to the extent not inconsistent with any
provisions of this Agreement). 
 
 
-10-

--------------------------------------------------------------------------------

 
 
ARTICLE VI
INDEMNIFICATION

 
Section 6.1 General Indemnity.  The Company agrees to indemnify and hold
harmless each Seller (and its directors, officers, managers, partners, members,
shareholders, affiliates, agents, successors and assigns) from and against any
and all losses, liabilities, deficiencies, costs, damages and expenses
(including, without limitation, reasonable attorneys’ fees, charges and
disbursements) incurred by such Seller as a result of (a) any inaccuracy in or
breach of the representations, warranties or covenants made by the Company
herein or (b) the ownership or operation of the Equipment on or after the
Closing, including, without limitation, any of the Assumed Liabilities.  Each
Seller agrees to indemnify and hold harmless the Company and its directors,
officers, affiliates, agents, successors and assigns from and against any and
all losses, liabilities, deficiencies, costs, damages and expenses (including,
without limitation, reasonable attorneys’ fees, charges and disbursements)
incurred by the Company as result of (a) any inaccuracy in or breach of the
representations, warranties or covenants made by such Seller herein (b) the
ownership or operation of the Equipment prior to the Closing, including, without
limitation, any Excluded Liability or (c) the transfer of any Put Right pursuant
to the terms of Section 3.13(b).  The maximum aggregate liability of each party
pursuant to its indemnification obligations under this Article VI shall not
exceed an amount equal to the Payment.
 
Section 6.2 Indemnification Procedure.  Any party entitled to indemnification
under this Article VI (an "indemnified party") will give written notice to the
indemnifying party of any matter giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article VI except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice.  In case any such
action, proceeding or claim is brought against an indemnified party in respect
of which indemnification is sought hereunder, the indemnifying party shall be
entitled to participate in and, unless in the reasonable judgment of the
indemnifying party a conflict of interest between it and the indemnified party
exists with respect to such action, proceeding or claim (in which case the
indemnifying party shall be responsible for the reasonable fees and expenses of
one separate counsel for the indemnified parties), to assume the defense thereof
with counsel reasonably satisfactory to the indemnified party.  In the event
that the indemnifying party advises an indemnified party that it will not
contest such a claim for indemnification hereunder, or fails, within thirty (30)
days of receipt of any indemnification notice to notify, in writing, such person
of its election to defend, settle or compromise, at its sole cost and expense,
any action, proceeding or claim (or discontinues its defense at any time after
it commences such defense), then the indemnified party may, at its option,
defend, settle or otherwise compromise or pay such action or claim.  In any
event, unless and until the indemnifying party elects in writing to assume and
does so assume the defense of any such claim, proceeding or action, the
indemnified party's costs and expenses arising out of the defense, settlement or
compromise of any such action, claim or proceeding shall be losses subject to
indemnification hereunder.  The indemnified party shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the indemnified party which
relates to such action or claim.  The indemnifying party shall keep the
indemnified party fully apprised at all times as to the status of the defense or
any settlement negotiations with respect thereto.  If the indemnifying party
elects to defend any such action or claim, then the indemnified party shall be
entitled to participate in such defense with counsel of its choice at its sole
cost and expense.  The indemnifying party shall not be liable for any settlement
of any action, claim or proceeding effected without its prior written
consent.  Notwithstanding anything in this Article VI to the contrary, the
indemnifying party shall not, without the indemnified party's prior written
consent, settle or compromise any claim or consent to entry of any judgment in
respect thereof which imposes any future obligation on the indemnified party or
which does not include, as an unconditional term thereof, the giving by the
claimant or the plaintiff to the indemnified party of a release from all
liability in respect of such claim.  The indemnification obligations to defend
the indemnified party required by this Article VI shall be made by periodic
payments of the amount thereof during the course of investigation or defense, as
and when bills are received or expense, loss, damage or liability is incurred,
so long as the indemnified party shall refund such moneys if it is ultimately
determined by a court of competent jurisdiction that such party was not entitled
to indemnification.  The indemnity agreements contained herein shall be in
addition to (a) any cause of action or similar rights of the indemnified party
against the indemnifying party or others, and (b) any liabilities the
indemnifying party may be subject to pursuant to the law.  No indemnifying party
will be liable to the indemnified party under this Agreement to the extent, but
only to the extent that a loss, claim, damage or liability is attributable to
the indemnified party’s breach of any of the representations, warranties or
covenants made by such party in this Agreement or in the other Transaction
Documents.
 
 
-11-

--------------------------------------------------------------------------------

 
 
ARTICLE VII
MISCELLANEOUS

 
Section 7.1 Fees and Expenses.  Each party shall pay the fees and expenses of
its advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.    
 
Section 7.2 Specific Performance; Consent to Jurisdiction; Venue.
 
(a) The Company and each Seller acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached.  It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement or the other Transaction Documents and to
enforce specifically the terms and provisions hereof or thereof, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.
 
(b) The parties agree that venue for any dispute arising under this Agreement
will lie exclusively in the state or federal courts located in New York County,
New York, and the parties irrevocably waive any right to raise forum non
conveniens or any other argument that New York is not the proper venue.  The
parties irrevocably consent to personal jurisdiction in the state and federal
courts of the state of New York.  The Company and each Seller consent to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address in effect for notices to it under this Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof.  Nothing in this Section 7.2 shall affect or limit any right
to serve process in any other manner permitted by law.   The Company and each
Seller hereby agree that the prevailing party in any suit, action or proceeding
arising out of or relating to the Securities, this Agreement or the other
Transaction Documents, shall be entitled to reimbursement for reasonable legal
fees from the non-prevailing party.  The parties hereby waive all rights to a
trial by jury.


 
Section 7.3 Entire Agreement; Amendment.  This Agreement and the Transaction
Documents contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the Transaction Documents, none of the Company nor any Seller makes
any representations, warranty, covenant or undertaking with respect to such
matters and they supersede all prior understandings and agreements with respect
to said subject matter, all of which are merged herein.  No provision of this
Agreement may be waived or amended other than by a written instrument signed by
each of the parties hereto.  
 
Section 7.4 Notices.  Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur.  The addresses for such communications shall
be:                                           

 
-12-

--------------------------------------------------------------------------------

 

           
 
If to the Company:
Glowpoint, Inc.
430 Mountain Avenue
Murray Hill, New Jersey 07974
Attention: Chief Executive Officer
Tel. No.: (973) 855-3411
Fax No.:  (973) 391-1901
 
with copies (which copies
shall not constitute notice
to the Company) to: 
 
Glowpoint, Inc.
430 Mountain Avenue
Murray Hill, New Jersey 07974
Attention:  General Counsel
Tel. No.: (973) 855-3411
Fax No.:  (973) 556-1272
 
   
If to any Seller:
Avaya Inc.
211 Mt. Airy Road
Basking Ridge, NJ 07920
Attention:  VP – Corporate Development
Tel. No.:  (908) 953-8595
Fax No.:  (908) 953-4912
   
with copies (which copies
shall not constitute notice
to the Company) to: 
 
Avaya Inc.
211 Mt. Airy Road
Basking Ridge, NJ 07920
Attention:  Corporate Secretary
Tel. No.: (908) 953-3918
Fax No.:  (908) 953-4912 

 
Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.
 
Section 7.5 Waivers.  No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.  
 
Section 7.6 Headings.  The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
Section 7.7 Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns.  After the
Closing, the assignment by a party to this Agreement of any rights hereunder
shall not affect the obligations of such party under this Agreement.  Subject to
Section 5.1 hereof, each Seller may assign the Securities and its rights under
this Agreement and the other Transaction Documents and any other rights hereto
and thereto without the consent of the Company.
 
 
-13-

--------------------------------------------------------------------------------

 

Section 7.8 No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
Section 7.9 Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction.  This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted.
 
Section 7.10 Survival.  The representations and warranties of the Company and
each Seller shall survive the execution and delivery hereof and the Closing
until the second anniversary of the Closing Date, except the agreements and
covenants set forth in Articles I, III, V, VI and VII of this Agreement shall
survive the execution and delivery hereof and the Closing hereunder.
 
Section 7.11 Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.
 
Section 7.12 Publicity.  The Company agrees that it will not disclose, and will
not include in any public announcement, the name of any Seller or the terms and
conditions of the Bill of Sale without the consent of Avaya, which consent shall
not be unreasonably withheld or delayed, or unless and until such disclosure is
required by law, rule or applicable regulation, and then only to the extent of
such requirement; provided, that in no way limiting the foregoing, each Seller
expressly acknowledges that the Company shall file a Current Report on Form 8-K
within four business days of the date hereof with respect to this Agreement and
the transactions contemplated hereby.  The Company shall provide Avaya with a
draft of such Form 8-K at least 1 business day prior to filing (for
informational purposes only).
 
Section 7.13 Severability.  The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 
Section 7.14 Further Assurances.  From and after the date of this Agreement,
upon the request of any Seller or the Company, the Company and each Seller shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement and the other Transaction
Documents.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 

 
-14-

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed by their respective authorized officers as of the date first
above written.
 

 
GLOWPOINT, INC.
 
 
By:_____________________________________      
Name:
Title:
 
AVAYA INC.
 
By:_____________________________________       
Name:
Title:
 
AVAYA UK
 
 
By:_____________________________________       
Name:
Title:
 
AVAYA CANADA CORP.
 
By:_____________________________________       
Name:
Title:
 




